Citation Nr: 1619411	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO decision that in pertinent part, determined that new and material evidence had not been submitted to reopen a claim of service connection for hearing loss, and denied service connection for a back disability.

In his February 2011 substantive appeal (VA Form 9), the Veteran indicated that he only wanted to perfect an appeal as to the above two issues.  Hence, the other issues addressed in the February 2011 statement of the case are not in appellate status, as the Veteran has withdrawn his appeal as to those other issues.  38 C.F.R. § 20.204.

A hearing was held in March 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

There are other issues that are not before the Board.  In a September 2011 rating decision, the RO granted an increased 70 percent rating for service-connected posttraumatic stress disorder (PTSD), and in a May 2012 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU).  Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Board previously denied service connection for hearing loss in a final April 2006 decision.
 
2.  Additional evidence received since that April 2006 decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015). 
 
2.  New and material evidence having been received, the claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as to the issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for hearing loss.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

The Veteran was also afforded a hearing before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, who testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

The Veteran submitted his original claim for service connection for hearing loss in August 2005.  He contended that he had hearing loss due to noise exposure in service from a 105 mm howitzer.

The RO denied entitlement to service connection for hearing loss in an April 2006 rating decision, finding that there was no evidence linking the claimed hearing loss with service.  The RO noted that most of the Veteran's service treatment records were unavailable.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

The evidence of record at the time of the prior final April 2006 rating decision included his lay statements, the report of his service separation examination in August 1955, and VA outpatient treatment records dated from 2000 to 2005 which are negative for hearing loss.

The Veteran filed his next claim for service connection for bilateral hearing loss in April 2009.  

Additional evidence received since the prior final April 2006 rating decision includes VA treatment records showing a diagnosis of hearing loss in January 2011, and lay statements and testimony from the Veteran and family members to the effect that he had noticeable hearing difficulty beginning in service and continuing afterward.

The Board finds that some of the evidence received since the prior final April 2006 rating decision is new and material.  Specifically, the claims file now contains medical evidence of current hearing loss, and lay evidence suggesting a link between current hearing loss and service.  When considered with the evidence of record, this evidence is new and material and raises a reasonable possibility of substantiating the claim.  See Shade, supra.  Thus, the claim is reopened.

ORDER

The petition to reopen the claim for service connection for hearing loss is reopened, and the claim is granted to this extent only.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims of service connection for bilateral hearing loss and a back disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At his March 2016 Board hearing, the Veteran testified that he was exposed to very loud noises in service when the artillery was fired, and they did not have hearing protection.  He said he first noticed hearing problems about a couple of weeks after he entered the artillery, and that his hearing problems were intermittent.  He did not seek treatment for hearing loss in service.  He denied loud noise exposure after service, to include at work.  He testified that he had back pain during service, after lifting heavy ammunition, but did not seek treatment for it, because he was not old enough to be in the service and did not want to be sent home.  

Medical evidence on file reflects that the Veteran has been diagnosed with hearing loss and a back disability, and the Veteran has testified that he had continuous symptoms of such disabilities since service.  A November 2001 chest X-ray study showed spondylosis of the lower thoracic spine, and an August 2010 VA computed tomography (CT) scan findings in the sacrum and left hemipelvis compatible with Paget's disease. 

A September 2009 VA primary care note reflects that the Veteran complained of difficulty hearing out of his right ear, and reported that he served in an artillery unit in Korea.  Competent lay statements of record indicate that the Veteran and his family stated that he had no hearing problems prior to service, but had hearing difficulty after returning from service, and the Veteran has consistently reported exposure to loud noise from artillery during his service in Korea.  The Board finds that his report of acoustic trauma in service is credible, as it is consistent with the nature of his service.

The Veteran has not undergone VA compensation examinations regarding his claimed disabilities.  When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Board finds that VA compensation examinations are warranted to determine whether the claimed bilateral hearing loss and current back disability are related to service.

With regard to the claim of service connection for hearing loss, the Board notes that although medical records on file reflect that the Veteran has been diagnosed with hearing loss, the claims file does not contain evidence showing that he has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  A VA audiometric examination is required, with an opinion as to whether any current hearing loss disability is related to service.  The examiner is asked to obtain a history of noise exposure from the Veteran both during and after service.  In this regard, the Board observes that a July 2006 mental health clinic note reflects that the Veteran was currently in a band.  

It appears that there are outstanding relevant VA medical records, and on remand, the AOJ should attempt to obtain any records of VA treatment or evaluation for hearing loss or a low back disability dated since separation from service.  38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

A January 2011 VA outpatient primary care note reflects that the Veteran requested a letter for his disability claim stating that his hearing loss and low back pain are related to his military service in Korea.  The Veteran asserted that his hearing loss resulted from firing 105 mm howitzers. The VA physician noted that the Veteran had been evaluated by audiology and found to have profound hearing loss in the right ear that would benefit from hearing aids.  The diagnoses were hearing loss and low back pain.  The examiner opined that the Veteran's back pain is more likely to be due to Paget's disease, rather than his reported shrapnel injury.  The physician indicated that a letter would be completed per the Veteran's request stating that his hearing loss may possibly be related to his military service.  He said he explained to the Veteran that he could not definitely make a determination that his hearing loss is a direct result of his service.  On remand, the AOJ should attempt to obtain a copy of this January 2011 letter, as well as any medical records of audiology evaluations.  Id.

With regard to the back disability, at his March 2016 Board hearing, the Veteran testified that he first sought treatment for a back disability after service in about 1979 or 1980 at the VA Medical Center (VAMC) in Baltimore.  He stated that before that, he treated himself for the back pain.  His wife stated that he first started complaining of back problems in 1975, but later said that he complained of back problems during the period between service separation until the 1970s, but the condition got worse in the 1970s.  She testified that the Veteran received a spinal injection in 1972 at the Baltimore VAMC.  See hearing transcript at page 14.

The earliest VA medical records on file are dated in 2000.  The AOJ should attempt to obtain the above VA medical records from the Baltimore VAMC.  38 U.S.C.A. § 5103A(c) (West 2014); Bell, supra.

Finally, most of the Veteran's service treatment records are missing, with the exception of his service separation examination in 1955, and attempts to obtain additional service treatment records have been unsuccessful.  It does not appear that the AOJ has attempted to obtain his service personnel records, and this should be done.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center or any other indicated agency or records repository, and request any available service personnel records relating to the Veteran.

If these records are unavailable, the Veteran should be notified of this fact.

2.  Obtain all relevant VA medical records of treatment or evaluation of bilateral hearing loss or a back disability dated since separation from service that are not duplicates of those already in the claims file.

In particular, the AOJ should obtain a copy of any relevant medical records from the Baltimore VAMC dated in the 1970s, to include records of a spinal injection in approximately 1972, as well as a copy of the audiology evaluation referenced in the January 2011 primary care note summarized above, along with a copy of the letter described in that note.

3.  Then, arrange for a VA audiology examination and medical opinion regarding the Veteran's claimed hearing loss.  The claims file, including this remand, must be provided to and reviewed by the examiner, and the examination report must reflect that this was done.

The examiner should comment on the Veteran's reports of continuous hearing loss since service, and provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current bilateral hearing loss was incurred during service, or is otherwise related to service. 

The examiner may consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss from the Veteran's military service, just not as the sole reason for this disassociation. 

The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file.
 
4.  Then, arrange for a VA examination and medical opinion regarding the Veteran's current back disability.  The claims file, including this remand, must be provided to and reviewed by the examiner, and the examination report must reflect that this was done.

The examiner should comment on the Veteran's reports of back pain since service, and provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current back disability was incurred during service, or is otherwise related to service. 

The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file.

5.  Then readjudicate these claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


